     Case: 4:20-cv-00173-DMB-JMV Doc #: 36 Filed: 05/07/21 1 of 1 PageID #: 179




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

WYOMA IVY, as Mother and
Administratrix of the Estate of Michael
Steven Young, Jr., deceased                                                     PLAINTIFF

V.                                                          ACTION NO.: 4:20-cv-173-DMB-JMV

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, et al.                                                           DEFENDANTS

                                    ORDER LIFTING STAY

       The Defendants’ motion [17] having been denied as moot by Order [35], consistent with

Order [20] entered February 11, 2021, the stay is lifted.

       SO ORDERED, this the 7th day of May, 2021.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
